253 F.2d 231
NATURAL GAS PIPELINE COMPANY OF AMERICA, Appellant,v.D. D. HARRINGTON et al., Appellees.D. D. HARRINGTON et al., Appellants,v.NATURAL GAS PIPELINE COMPANY OF AMERICA, Appellee.
No. 16206.
United States Court of Appeals Fifth Circuit.
March 5, 1958.
Writ of Certiorari Denied May 19, 1958.

See 78 S. Ct. 992, 995.
On application for leave to file second petition for rehearing.
For former opinion see 246 F.2d 915, which vacated 139 F. Supp. 452.
Clarence H. Ross, Chicago, Ill., D. H. Culton, Amarillo, Tex., and Warren T. Spies, Chicago, Ill., for Natural Gas Pipeline Company of America.
David T. Searls and Gene M. Woodfin, Houston, Tex., and Hugh L. Umphres, Jr., Amarillo, Tex., for D. D. Harrington et al.
Before BORAH, RIVES and BROWN, Circuit Judges.
PER CURIAM.


1
Leave to file a second petition for rehearing is denied. Natural Gas Co. of America v. Panoma Corp., 349 U.S. 44, 75 S. Ct. 576, 99 L. Ed. 683. The notation of Mr. Justice Douglas' dissent shows that the Court considered the question presented by this second petition for rehearing. See also the recent per curiam opinions of the Supreme Court in Cities Service Gas Co. v. State Corporation Commission of Kansas, No. 85, 78 S. Ct. 381; and in Michigan Wisconsin Pipe Line Co. v. Corporation Commission of Oklahoma, No. 86, 78 S. Ct. 409; Phillips Petroleum Co. v. Corporation Commission of Oklahoma, No. 111, 78 S. Ct. 409; Phillips Petroleum Co. v. Corporation Commission of Oklahoma, No. 112, 78 S. Ct. 409; Phillips Petroleum Co. v. Corporation Commission of Oklahoma, No. 113, 78 S. Ct. 410.

Leave to file

2
Denied.